Title: To Thomas Jefferson from Richard Dinmore, 11 January 1802
From: Dinmore, Richard
To: Jefferson, Thomas


          
            Sir
            Washington 11 Janry 1802
          
          When the appointment of a Librarian, was brought before the legislature, I solicited my friends for their nomination and support; Encouraged by their partiality, when it was expected that the president of the Senate, and the speaker of the house of representatives would have the appointment, I still persevered in my application; I am this moment informed, that the Senate has passed the Bill, relative to the Library, vesting the appointment of Librarian, solely in you; permit me then Sir to make this application directly to yourself, to which I am induced, not only by the unequal state of my Health, and the want of employment adequate to the maintenance of my Family, but by the belief that I could fill that Station, reputably to the nomination. Conscious of the difficulty with which an unpatronized indivedual ought to attract your attention, permit me to add, that I brought letters from Europe to Drs. Mitchell and Thornton, and that since I have been in this Country, I have received flattering marks of friendship from Genl. Mason, Govr. Mercer, Mr: Richd. Sprigg &c. I remain Sir
          With respect Yrs.
          
            R Dinmore
          
        